Citation Nr: 0925998	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to December 
1991 and from August 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

Residuals of an injury to the left eye were manifested during 
service and are shown to be causally or etiologically related 
to service.


CONCLUSION OF LAW

Residuals of an injury to the left eye were incurred in 
active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

Discussion

The Veteran contends that his left eye injury is related to 
service, due to a chemical burn to the left eye which he 
sustained in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's June 1990 induction physical examination, his 
November 1991 separation physical examination, and his July 
2003 separation physical examination are negative for 
complaints, treatment, or a diagnosis of a left eye chemical 
burn.  The Veteran's service treatment records (STRs) include 
a report dated in September 2000 that demonstrates that the 
Veteran was treated for a left eye chemical burn.  

The Veteran was separated from service in August 2003.  He 
subsequently filed a claim for service connection for left 
eye injury in September 2004.

A May 2006 post-service VA outpatient treatment record shows 
that the Veteran has a small pigmented center scar of the 
left eye.

In September 2006, the Veteran underwent a VA examination.  
At the time, the Veteran reported that he has chronic left 
eye irritation due to a chemical burn which he sustained in 
September 2000 while in service.  The Veteran reported that 
when the injury to his eye occurred he was provided with 
medical treatment and returned to duty within 24 hours.  

On examination, the Veteran had corrected visual acuity of 
20/20 in both eyes.  On ocular and neurological examination, 
the Veteran's pupils were three millimeters, round, and 
reactive to light with no afferent papillary defect.  The 
extraocular movement examination was full.  There was no 
diplopia.  External eye examination of the eyes and adnexa 
without magnification did not reveal signs of ocular disease 
or trauma.  His crystalline lens was clear.  The Veteran's 
iris, anterior chamber, cornea, conjunctivae, and eyelids 
were found to be normal.

The examiner diagnosed the Veteran with chemical burn to the 
left eye with no objective manifestations at the present 
time.  He further indicated that he does not see a sign of a 
chemical burn in the Veteran's left eye, specifically, the 
examiner stated that neither the cornea or conjunctiva appear 
scarred and the tissue appears to be unaffected.   

In October 2008, the Veteran underwent a second VA 
examination.  On examination, his left eye, including 
funduscope was found to be within normal limits.         

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  However, a current disability is 
demonstrated if the condition is shown at any time since 
submission of the current claim, even though it may have 
resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In 
this regard, the May 2006 VA outpatient treatment record 
included a finding of a small pigmented center scar of the 
left eye, residuals of a left eye chemical burn.  Thus, under 
McClain, the requirement that the Veteran have a current 
disability is satisfied.  Moreover, the Veteran suffered a 
chemical burn to his left eye in September 2000 during 
service.  Furthermore, the Board notes the Veteran's 
statements during the September 2006 VA examination, that he 
has chronic left eye irritation due to a chemical burn he 
sustained during service.  Accordingly, the Board finds that 
the Veteran suffered a left eye injury during service, and 
the evidence of record shows that his in-service left eye 
injury caused a chronic left eye disability.  

Thus, the evidence of record is at least in relative 
equipoise.  Accordingly, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that a left eye injury 
was incurred in service and service connection is warranted.  
38 U.S.C.A. §§ 5107, 1154(b);. 38 C.F.R. § 3.303. 

ORDER

Entitlement to service connection for left eye injury is 
granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


